702 S.W.2d 617 (1985)
Richard RUSSELL, Appellant,
v.
The STATE of Texas, Appellee.
No. 256-85.
Court of Criminal Appeals of Texas, En Banc.
October 16, 1985.
Gerald H. Goldstein, Mark Stevens, San Antonio, for appellant.
Sam D. Millsap, Jr., Dist. Atty., and Dick Ryman & Linda C. Anderson, Asst. Dist. Attys., San Antonio, Robert Huttash, State's Atty., Austin, for the State.
Before the court en banc.

OPINION ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appeal is taken from an order revoking probation. On May 18, 1983, appellant entered *618 a plea of nolo contendere to the offense of aggravated promotion of prostitution. After hearing the evidence and finding that it substantiated appellant's guilt, the court deferred further proceedings without entering an adjudication of guilt and placed appellant on probation for a period of 6 years. On October 20, 1983, the trial court revoked appellant's probation and entered an adjudication of guilt after finding that appellant had violated the conditions of his probation. Punishment was assessed at six years and a $5,000.00 fine.
Appellant appealed from the hearing in which the trial court revoked his probation and entered an adjudication of guilt. The Court of Appeals affirmed the judgment of the trial court. Russell v. State, 685 S.W.2d 413 (Tex.App.San Antonio, 1985).
In his petition for discretionary review, appellant raises a number of grounds for review concerning the revocation of his probation and entry of an adjudication of guilt. As noted by the Court of Appeals, no appeal may be taken from the hearing in which the trial court determines to proceed with an adjudication of guilt on the original charge. Daniels v. State, 615 S.W.2d 771 (Tex.Cr.App.1981); Wright v. State, 592 S.W.2d 604 (Tex.Cr.App.1980). Under such circumstances, there was no need for the Court of Appeals to address the grounds of error presented by appellant with respect to the revocation hearing.
Appellant's petition for discretionary review is refused and the judgment of the Court of Appeals is affirmed.
TOM G. DAVIS and WHITE, JJ., not participating.